Citation Nr: 0815263	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  00-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2005, 
November 2006, and June 2007 the Board remanded for further 
development. 


FINDING OF FACT

The veteran does not have a right knee disability that is 
etiologically related to his service-connected left knee 
disability.


CONCLUSION OF LAW

A right knee disability is not proximately due to or the 
result of the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, June 2005, November 
2006, and July 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In November 2006 and 
July 2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran does not claim and the record does not show that 
chronic right knee disability was incurred in service or 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131.  
Furthermore, the veteran does not claim and the record does 
not show that degenerative joint disease of the right knee 
was manifested to a compensable degree within one year of 
service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran asserts that he 
has a right knee disability related to his service-connected 
left knee disability.  The veteran specifically contends that 
because his gait has been altered as a result of his service-
connected left knee disability, his right knee disability has 
been aggravated.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, there is competent evidence that the veteran 
has a right knee disability.  Treatment records and VA 
examination reports note degenerative changes in the right 
knee.  The veteran is also service-connected for a left knee 
disability with traumatic arthritis.  The issue is, 
therefore, whether the veteran's current right knee 
disability was either caused or aggravated by his service-
connected left knee disability.

A September 2001 doctor's opinion from the Triangle 
Orthopaedic Associates suggested that it was possible that 
the veteran's right knee symptoms are being exacerbated by 
compensatory gait changes precipitated by the osteoarthritis 
in his left knee.

A November 2001 VA examination report noted mild tendonitis 
and mild degenerative changes of the right knee.  The 
examiner cited to the veteran's weight and weight bearing on 
hard floors in reference to the right knee disability.  The 
examiner also commented that the veteran's right knee 
symptoms were not caused by his service connected left knee 
as he could have equally had his symptoms without ever having 
damaged the left knee.  In a February 2004 VA examination 
report, the examiner noted a diagnosis of ligament tear and 
repair of the right knee with degenerative changes.  He 
opined that the veteran's right knee disability was not 
related to his service-connected left knee injury.  

In a January 2006 VA examination report, done in conjunction 
with review of the claims folder and examination of the 
veteran, two examiners indicated that there was no evidence 
that the veteran injured his right knee while in service nor 
did they feel that his right knee pain was related to his 
left knee injury.  The examiners found that it was less 
likely than not that the veteran's right knee pain was caused 
by his left knee disability; his pain was more likely a 
result of his obesity.  The January 2006 VA examiners added 
an addendum in November 2006 to discuss aggravation of the 
veteran's right knee disorder.  Upon re-examination of the 
veteran's claims folder with particular attention to service 
medical records, the examiners pointed out two notes 
regarding the right knee.  A January 1990 record noted 
anterior right knee pain after comments on the left knee and 
an April 1990 record noted that the veteran presented for his 
left knee and there was nothing in the history/subjective 
portion about the veteran's right knee.  The April 1990 
record showed that on physical examination, the doctor 
commented that the right knee had some tenderness to 
palpation, specifically the medial patella, and positive 
apprehension.  After commenting on the veteran's left knee, 
the doctor indicated an assessment of right anterior knee 
pain.  As there were no other notations as to right knee pain 
until the late 1990s, the examiners affirmed their opinion 
that it was less likely than not the veteran's right knee 
disability was aggravated by service-connected left knee.  

Pursuant to the Board's June 2007 Remand, the January 2006 
examiners rendered another opinion in July 2007.  Upon review 
of the claims folder, the examiners noted that their opinion 
remained unchanged.  The examiners cited a history of the 
veteran having left knee anterior cruciate ligament (ACL) 
tear reconstruction in January 1990, of left knee injury in 
1989 when he fell off a ladder, and playing football in high 
school.  In March 1988, he had a right eye injury and pain 
down his right side; the examiner noted that this was not a 
typical pain associated pain for any right knee etiology.  A 
1990 orthopedic record noted a history of right knee injury 
while playing football.  The examiners found that this was 
the same prior injury which had been attributed to his left 
knee, which would have occurred in high school and not in 
service.  In April 1990, right knee examination noted 
palpable tenderness on the mid-lateral portion of the joint 
line, full range of motion, and negative Lachman and drawer 
test.  In February 1991, it was noted that the veteran ran 
without pain and was returned to full duty.  Based on the 
fact that the veteran had no service-connected right knee 
injury and having an ACL reconstruction does not elicit 
damage to a contra lateral knee, the examiners concluded that 
any present right knee osteoarthritis was more than likely 
secondary to other etiologies other than his left knee 
disability and could have occurred in his 10 plus years after 
service removal.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination opinions are more 
complete and thorough than that of the September 2001 
doctor's opinion from the Triangle Orthopaedic Associates.  
The VA examination reports (September 2006 and addendums in 
November 2006 and July 2007) were based upon a review of the 
claims folder.  The VA examiners offered thorough discussions 
and extensive support for their opinions and cited to other 
variables contributing to the veteran's right knee 
disability.  In any case, the Triangle Orthopaedic Associates 
note only suggested a possible relationship between the 
veteran's right knee and left knee disabilities.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.   Therefore, the VA examination reports finding that 
the veteran's right knee disability are not related to 
service-connected left knee is more probative than the one 
speculative opinion.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
right knee disability is secondary to service-connected left 
knee disability or related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability as secondary 
to service-connected left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


